Case 2:19-cv-00466-RGD-LRL Document 82 Filed 11/02/20 Page 1 of 5 PageID# 1013




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION


  APPOTRONICS CORPORATION LTD.,
                   Plaintiff,
                                                        Civil Action No. 2:19-cv-00466-
        v.                                              RGD-LRL
  DELTA ELECTRONICS, INC.,
                   Defendant.




           PLAINTIFF APPOTRONICS CORPORATION LTD.’S RESPONSE TO
       DEFENDANT DELTA ELECTRONICS, INC.’S MOTION TO FILE UNDER SEAL
       EXHIBIT 3 TO THE DECLARATION OF CHRISTOPHER KAO IN SUPPORT OF
      DEFENDANT’S MOTION TO COMPEL THE DEPOSITION OF YI LI AND THOSE
       PORTIONS OF MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO
        COMPEL THE DEPOSITION OF YI LI THAT QUOTE FROM EXHIBIT 3 TO
                      DECLARATION OF CHRISTOPHER KAO

         Pursuant to Local Rule 5(C), Plaintiff Appotronics Corporation Ltd. (“Appotronics”)

 submits this brief in in support of Defendant Delta Electronics, Inc. (“Delta”)’s Motion To File

 Under Seal (Dkt. No. 76). Specifically, Appotronics supports Delta’s motion to file under seal

 Exhibit 3 and those portions of memorandum in support of Delta’s motion to compel that quote

 from Exhibit 3.

 I.      STATEMENT OF FACTS

         In support of its motion to compel (Dkt. No. 74), Delta submitted several exhibits,

 including Exhibit 3 (“Subject Exhibit”). The Subject Exhibit is Appotronics’s Objections and

 Responses to Defendant Delta Electronics, Inc’s First Set of Interrogatories (Nos. 1-10) dated

 March 9, 2020, which is marked “Confidential” pursuant to the protective order (Dkt. No. 43) in

 this case. Just a few months ago, this Court granted Delta’s motion to file this exact document


                                                 1
Case 2:19-cv-00466-RGD-LRL Document 82 Filed 11/02/20 Page 2 of 5 PageID# 1014




 under seal as an exhibit to Delta’s opposition to Appotronics’s motion to compel. See Dkt. No. 62

 (order granting Delta’s motion to file under seal (Dkt. Nos. 54, 59) Exhibit 9, which is “Plaintiff

 Appotronics Corporation LTD.’s Objections and Responses to Defendant Delta Electronics, Inc.’s

 First Set of Interrogatories (Nos. 1-10)” dated March 9, 2020). Since then, the circumstances

 supporting the sealing of the Subject Exhibit remain unchanged.

        The Subject Exhibit contains sensitive and proprietary business information concerning

 inventive activities by Appotronics’s employees, details about prior cooperation and

 communications between Appotronics and Delta, and Appotronics’s internal procedures and

 decision-making process regarding obtaining patent protection for its inventions. Delta does not

 challenge the “Confidential” designation of the Subject Exhibit.

 II.    STATEMENT OF QUESTION PRESENTED

        Should the Subject Exhibit and portions of Delta’s memorandum that quote therefrom

 remain under seal permanently?

 III.   ARGUMENT

        The Fourth Circuit employs a defined procedure when faced with a request to seal

 documents. Before sealing documents, the Court must “(1) provide public notice of the request to

 seal and allow interested parties a reasonable opportunity to object, (2) consider less drastic

 alternatives to sealing the documents, and (3) provide specific reasons and factual findings

 supporting its decision to seal the documents and for rejecting the alternatives.” Ashcraft v.

 Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Notice may be deemed adequate when a party

 files a publicly viewable motion to seal, and no member of the public challenges the motion. See,

 e.g., Hopeman Bros. v. Cont’l Cas. Co., No. 4:16-cv-187, 2018 U.S. Dist. LEXIS 235497, at *3

 (E.D. Va. Feb. 23, 2018).


                                                 2
Case 2:19-cv-00466-RGD-LRL Document 82 Filed 11/02/20 Page 3 of 5 PageID# 1015




           As recognized by this Court (Dkt. No. 62) and noted again by Delta, the Subject Exhibit

 was designated as “‘Confidential’ in accordance with the terms of the Stipulated Protective Order

 entered by this Court on February 11, 2020 (Dkt. 43)” “[d]ue to the confidential, proprietary,

 commercially sensitive, and/or private nature of some of the information contained in plaintiff’s

 interrogatory responses,” and Delta does not challenge that designation. Dkt. No. 80 at ¶¶ 4-5.

 Further, Delta’s motion to compel asks the Court to consider the substantive contents of the Subject

 Exhibit. Id. at ¶¶ 7-8. Sealing of the Subject Exhibit is therefore necessary. See Intelligent

 Verification Sys., LLC v. Microsoft Corp., No. 2:12-cv-525-AWA-LRL, 2015 U.S. Dist. LEXIS

 188772, at *3-4 (E.D. Va. Feb. 6, 2015) (granting motion to seal “confidential and sensitive

 business information”); see also Intelligent Verification Sys., LLC v. Microsoft Corp., No. 2:12-

 cv-525, 2014 U.S. Dist. LEXIS 197063, at *5 (E.D. Va. Oct. 2, 2014) (granting motion to seal,

 among other things, confidential interrogatory response).

           In addition, this Court previously agreed that less-drastic alternatives to sealing would not

 afford adequate protection for the confidential information within the Subject Exhibit. See Dkt.

 No. 62.

 IV.       CONCLUSION

           For the reasons set forth above, Appotronics supports Delta’s motion to file under seal

 the Subject Exhibit and those portions of the memorandum in support of Delta’s motion to

 compel that quote from the Subject Exhibit.




                                                    3
Case 2:19-cv-00466-RGD-LRL Document 82 Filed 11/02/20 Page 4 of 5 PageID# 1016




  Dated: November 2, 2020          /s/ Gary M. Hnath
                                   Gary M. Hnath (VA Bar No. 33953)
                                   Jing Zhang (pro hac vice)
                                   Bryan Nese (pro hac vice)
                                   Clark Bakewell (pro hac vice)
                                   MAYER BROWN LLP
                                   1999 K Street NW
                                   Washington, DC 20006
                                   Tel.: 202.263.3040
                                   ghnath@mayerbrown.com
                                   jzhang@mayerbrown.com
                                   bnese@mayerbrown.com
                                   cbakewell@mayerbrown.com

                                   Counsel for Plaintiff Appotronics Corporation Ltd.




                                      4
Case 2:19-cv-00466-RGD-LRL Document 82 Filed 11/02/20 Page 5 of 5 PageID# 1017



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on November 2, 2020, the foregoing document was

 electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,

 EASTERN DISTRICT OF VIRGINIA, using Court’s Electronic Case Filing (ECF) system. The

 ECF system routinely sends a “Notice of Electronic Filing” to all counsel of record who have

 consented to accept this notice as service of this document by electronic means. Any party not

 receiving the Court’s electronic notification will be sent a copy of the foregoing document.



 Dated: November 2, 2020                      By: /s/ Gary M. Hnath
                                              Gary M. Hnath (VA Bar No. 33953)

                                              Counsel for Plaintiff Appotronics
                                              Corporation Ltd.




                                                 5
